Citation Nr: 1007555	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-35 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1953 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the issue on appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2006.  

The issues of service connection for right cataract 
extraction and lens implant, tinnitus, and bilateral hearing 
loss were previously on appeal.  The Veteran withdrew the 
cataract issue from appellate review.  See VA Form 21-4138, 
dated May 2006.  In October 2007, the Board denied service 
connection for tinnitus and remanded the remaining issues.  
In a May 2009 rating decision, service connection was granted 
for hearing loss.  


FINDING OF FACT

The competent medical evidence of record suggests that the 
Veteran's currently diagnosed sleep disorder is related to 
his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a 
sleep disorder was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).



The Veteran seeks entitlement to service connection for a 
sleep disorder, which he describes as "sleeping problems."  
VA Form 9 dated in October 2006.  He states that in the Army, 
it was his job to open the Chaplain's office at 6:00 a.m. and 
close it at 1:00 a.m., causing him to develop sleeping 
problems that he still experiences.  Id.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall concerns

As alluded to in the Introduction above, the Board remanded 
this case in October 2007 for further evidentiary 
development.  More specifically, the Board instructed the RO 
to conduct initial review of a January 2007 sleep study.  The 
RO was then to readjudicate the Veteran's claim.

The RO also obtained a large number of treatment records.  
The RO readjudicated the Veteran's claim in a May 2009 
Supplemental Statement of the Case (or SSOC).  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

In October 2002, the RO sent the Veteran a VCAA notice letter 
regarding his service connection claim.  This letter appears 
to be adequate except as noted below.  The Board need not, 
however, discuss in detail the sufficiency of the VCAA notice 
letter in light of the fact that the Board is granting the 
claim.  Any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the benefit sought on appeal.

The Board notes the Veteran was not initially provided notice 
regarding degree of disability and effective date, as 
required by the later decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was provided 
in a letter of August 2008, and the case was readjudicated in 
the May 2009 SSOC.  As discussed in detail below, the Board 
is granting the Veteran's claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  Again, any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran testified 
before the undersigned at the Portland RO in September 2006.

Accordingly, the Board will proceed to a decision.


Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical, or in certain circumstances, lay 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); et seq.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his currently diagnosed 
sleep disorder is related to his active duty military 
service.  See VA Form 9 dated in October 2005.  While the 
Veteran is not now competent to manage his own affairs, and a 
custodian has been appointed, he appears to have competently 
testified that during his service as a Chaplain's aide in 
Germany, his sleep pattern became disrupted, due to 
interruptions that occurred on a nightly basis.  He testified 
that this interrupted sleep pattern continues to this day.  
See the September 2006 hearing transcript at pages 3-6.  

Initial matter - missing service medical records

        The service treatment records are missing and are 
presumed to have been destroyed in the fire at the National 
Personnel Records Center in St. Louis, Missouri, in July 
1973.  However, the Veteran does not appear to contend that 
those records would have shown treatment for a sleep disorder 
in any case.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claim has been undertaken 
with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence, 
or in certain circumstances, lay evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson, supra; et seq. 

With respect to Hickson element (1), it is undisputed that 
the current diagnoses include insomnia.  See May 2008 VA 
Dementia Clinic Note with impression of sleep disorder with 
less insomnia; March 2002 VA treating physician's report 
assessing chronic sleep disorder.  Accordingly, current 
disability is demonstrated.  

With respect to Hickson element (2), in-service disease or 
injury, again, service treatment records are missing and 
presumed destroyed.
   
As noted above, the Veteran testified that he started having 
chronic insomnia in service due to nightly interruptions to 
his sleep as a Chaplain's aide in Germany.  This service is 
reflected in his Form DD 214.  See also Hearing Transcript at 
pages 3-6.  To the extent the Veteran attributes the onset of 
his current disability to the nightly sleep disruptions in 
service, the Board finds that in-service occurrence of a 
disorder has arguably been demonstrated.  See O'Hare and 
Russo, both supra.  Accordingly, Hickson element (2) is also 
satisfied.  

With respect to crucial Hickson element (3), the competent 
medical evidence does suggest that the Veteran's current 
sleep disorder is in fact a long-standing illness that as 
likely as not likely began during service.  

The earliest noted medical record of sleep disorder is a 
February 1994 VA treatment record showing that the Veteran 
reported to the Emergency Care Unit and gave a history of 
problems sleeping for the preceding 40 years.  At VA 
outpatient treatment in June 1995, he stated that he had been 
sleeping only 4 hours per night since service.  In June 1997, 
a VA sleep study was conducted, and the diagnosis at that 
time was excessive somnolence, not otherwise specified, with 
a need to rule out effects of Zolpidem and/or lithium on 
daytime sleepiness.  
        
A January 2007 letter from the Portland VA Medical Center's 
Sleep Disorders Center to the Veteran advised him that a 
recent sleep study disclosed mild obstructive sleep apnea.  
In April 2007, he received a CPAP, but subsequent records 
show he received little benefit from, it due to difficulty 
with the mask.  In January 2008, during inpatient treatment, 
a nursing progress note observed that the Veteran was not 
able to sleep or even remain in bed more than 30 minutes at a 
time.  He believed his roommate, who slept through the night, 
was trying to climb into bed with him.  The Veteran remained 
disoriented and suspicious.  A March 2008 CPAP clinic note 
reflected that the CPAP was still not helpful, but that the 
CPAP had only been initiated to see if it would help the 
Veteran.  He had an apnea-hypopnea index of about seven 
events per hour.  Normally, this level of sleep apnea was not 
treated.  A May 2008 note by a neurologist stated that the 
level of lethargy exhibited in the clinic was quite 
concerning, but it may be related to medication effects.  The 
Veteran would try a CPAP again.  An August 2008 geriatric 
medicine note quoted a "4/07" sleep clinic note as saying 
that the Veteran had fairly fragmented sleep, likely due to a 
number of factors, including dementia, shoulder pain, and 
discomfort with CPAP.  The Veteran continues to try different 
medications to help him sleep at night. 

In December 2009, to clarify the weight of the evidence in 
this case, the Board requested the opinion of a VHA medical 
expert on whether the Veteran's current sleep disorder began 
in service.  In January 2010, Dr. KM, a VHA pulmonologist, 
opined that it was more likely than not that the Veteran's 
insomnia began in service, based on his disturbed sleep 
pattern beginning in his service in Germany.  The expert did 
not discuss the lack of medical documentation for decades 
following the Veteran's service.  However, she did certify 
that she had reviewed the voluminous records made available 
to her, and, she rendered a pertinent conclusion based on 
competent evidence.  

Crucially, there is no medical opinion of record 
contradicting the opinion of the VHA expert noted above.  Dr. 
KM concluded, in spite of a sparse service history, that the 
Veteran's current insomnia did not develop after service, but 
likely began years ago when the Veteran was serving on active 
duty.  Indeed, no examiner has clearly attributed the 
Veteran's current sleep disorder to any other cause, despite 
many opportunities to do so.  

Resolving all doubt in favor of the Veteran, the Board 
accordingly finds that the competent evidence suggests that 
the Veteran's current sleep disorder had its onset at the 
time of the Veteran's active duty service.  Hickson element 
(3), and therefore all elements, are met.  The benefit sought 
on appeal is therefore granted.


ORDER

Entitlement to service connection for a sleep disorder is 
granted.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


